DETAILED ACTION

This office action is in response to the application filed on7/16/19.  Claims 1-10 are pending.  Claims 1-10 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claim recites “an opening.”  It is unclear if this opening is intended to refer back to the previously claimed “a pocket opening” or “an opening,” or if this is intended to be a third opening (which is not shown in Applicant’s disclosure).  Appropriate correction is required. 
Claim 8 is rejected under 35 U.S.C. 112(b).  The claim recites the limitation "the straps.”  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of “straps” either in this claim, or in prior claims from which this claim depends.  Examiner notes that straps are positively recited in claim 7, however claim 8 does not depend from claim 7.  Appropriate correction is required. 


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,168,590 to O’Sullivan in view of US Patent 5,054,854 to Pruit.
Claim 1.  A pillow cover comprising: a pillow case (O’Sullivan, Fig. 1, #100) having a pocket (O’Sullivan, Fig. 1, #12, 14, or 16), a pocket opening (O’Sullivan, Figs. 1-2, #13, 15, or 17), a cavity (O’Sullivan, Fig. 1, a cavity is the region inside pillow cover #100 into which a conventional pillow is placed), and an opening (O’Sullivan, Fig. 1, #11), the opening configured 
Claim 2.  The pillow cover as claimed in claim 1, wherein the pocket is on a top surface of the pillow case (O’Sullivan teaches pockets on both sides of the pillow case; either side can be considered to be a top surface), the pocket having an opening to allow insertion and removal of the support pillow (O’Sullivan, Figs. 1-2, #13, 15, or 17).
Claim 7.  The pillow cover as claimed in claim 1, wherein the attachment comprises straps (Pruit, Fig. 1, #s 12, 14, 58 and 60) and adjustable fasteners (Pruit, Fig. 1, #’s 32 and 20; Pruit also teaches “various types of conventional fasteners may be used” in column 1, lines 34-35).
Claim 8.  The pillow cover as claimed in claim 5, wherein the straps comprise a lateral strap (Pruit, Fig. 1, #’s 58 and 60) connecting two shorter ends of the pillow case and a vertical strap (Pruit, Fig. 1, #’s 16 or 18) connecting one of a long side of the pillow case to the lateral strap.
Claim 9.  
Claim 10.  The pillow cover as claimed in claim 1, wherein the pocket comprises a top mount (O’Sullivan teaches pockets on both sides of the pillow case; either side can be considered to be a top surface).
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,168,590 to O’Sullivan and US Patent 5,054,854 to Pruit, in view of US Patent 7,120,952 to Bass et al. (“Bass”).
Claim 3.  The pillow cover as claimed in claim 1, wherein the pillow case includes an inner anti-bacterial, anti-microbial layer between the cavity and the pocket (O’Sullivan does not teach an anti-microbial layer; Bass teaches an anti-microbial material discussed at least in the abstract; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of O’Sullivan with anti-microbial material for the predictable benefit of having a more sanitary pillow as discussed by Bass; regarding “between the cavity and the pocket,” it is inherent if all of the material of the apparatus of O’Sullivan were constructed of the anti-microbial material disclosed by Bass that the layer of material between the cavity and the pocket would also be anti-microbial).
Claim 4.  The pillow cover as claimed in claim 1, wherein the inner layer is also at least one of water proof and tear resistant pocket (O’Sullivan does not teach a water proof and/or tear resistant material; Bass teaches a waterproof vinyl material discussed at least in the abstract; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of O’Sullivan with waterproof vinyl material for the predictable benefit of having a more sanitary pillow as discussed by Bass; regarding “tear resistant,” the waterproof vinyl of Bass inherently has some degree of tear resistance).
Claim 5.  The pillow cover as claimed in claim 4, wherein the support pillow is covered with an anti-bacterial, anti-microbial fabric (O’Sullivan does not teach an anti-microbial layer; Bass teaches an anti-microbial material discussed at least in the abstract; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention 
Claim 6.  The pillow cover as claimed in claim 4, wherein the fabric is also at least one of water proof and tear resistant (O’Sullivan does not teach a water proof and/or tear resistant material; Bass teaches a waterproof vinyl material discussed at least in the abstract; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of O’Sullivan with waterproof vinyl material for the predictable benefit of having a more sanitary pillow as discussed by Bass; regarding “tear resistant,” the waterproof vinyl of Bass inherently has some degree of tear resistance).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673